 



EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this         day
of                   , 2019 (the “Effective Date”), is entered into by and
between Document Security Systems, Inc. (the “Company”) and Jason Grady (the
“Executive”).

 

1. Term of Employment. The Company agrees to employ Executive, and Executive
agrees to work for the Company, upon the terms set forth in this Agreement, for
the period commencing on July 15, 2019 (the “Commencement Date”) and ending on
July 15, 2020 (the “Term”). This Agreement shall terminate in accordance with
the provisions of Section 4, below.

 

2. Title; Capacity. The Company will employ Executive, and Executive agrees to
work for the Company, as its Chief Operating Officer to perform the duties and
responsibilities inherent in such position and such other duties and
responsibilities consistent with such position (including travel, as required)
as the Company’s Chief Executive Officer (“CEO”) and/or Board of Directors (the
“Board”) shall from time to time assign to him. Executive shall report directly
to the CEO and shall be subject to the supervision of and shall have such
authority as is delegated to him by, the CEO, which authority shall be
sufficient to perform his duties hereunder. Executive shall be a full time
employee and shall devote his best efforts in the performance of the foregoing,
provided (i) that he may accept board memberships or participate in charitable
and similar organizations which are not in conflict with his primary obligations
to the Company, further provided that such activities shall be approved by the
Board, which approval shall not be unreasonably withheld; and (ii) that he may
perform related services as described in Section 6.6 below.

 

3. Compensation, Benefits and Equity.

 

3.1 Salary. The Company shall pay Executive an annual base salary of Two-Hundred
Thousand and no/100 dollars ($200,000.00) less applicable payroll withholdings,
which shall be payable in accordance with the Company’s customary payroll
practices (the “Base Salary”).

 

3.2 Cash Performance Bonus. The Executive is eligible for a cash performance
bonus with an aggregate potential annual bonus of up to Two-Hundred Thousand and
no/100 dollars ($200,000.00) (the “Cash Bonus”). The Cash Bonus will be
calculated based upon the sum of 3% of Gross Revenue Growth and 5% of Net
Revenue Change, capped at 100% of annualized Base Salary.

 

The calculation, administration and payment of the bonus will be determined on a
semi-annual basis and shall be payable semi-annually. The bonus payment shall be
paid within a forty-five (45) days after the year-end, (e.g. December 31, 2019)
and the Effective anniversary date of the Agreement (e.g. July 15, 2020). It is
intended that the Bonus calculation shall not include any M&A changes or any IP
Monetization revenue or expense impact. It is intended to be a bonus program
related to growing the core businesses and improving the net operating profits
of the 3 core business units.

 



1

 

 

3.3 Definitions.

 

(a) Gross Revenue Growth. “Gross Revenue Growth” shall mean the increase or
decrease in the actual sales revenue of Premier Packaging Corporation, Plastic
Printing Professionals, and DSS Digital as if the 3 entities were standalone
entities, year over year, (in accordance with generally accepted accounting
principles, or GAAP) for the two 6-month ending periods of 12/31/2019 and
6/30/2020. The revenue growth calculation shall not include any growth increases
or decreases resulting from any new line of business, acquisition or merger of a
new business, or the IP Monetization line of business.

 

For the sake of clarity in the bonus calculation and for example only,

 

If the gross revenues of the 3 lines of business totaled, as of:

 

Period 1: July 1, 2018 through December 31, 2018 = $30,400,000

 

Period 2: January 1, 2019 through June 30, 2019 = $20,000,000

 

Period 3: July 1, 2019 through December 31, 2019 = $32,000,000

 

Period 4: January 1, 2020 through June 30, 2020 = $24,000,000

 

Calculation:

 

· (Period 3 minus Period 1) x .03, or ($32,000,000 - $30,400,000) x.03 =
$48,000.

 

· (Period 4 minus Period 2) x .03, or ($24,000,000 - $20,000,000) x.03 =
$120,000.

 

Therefore, total bonus associated with Gross Revenue Growth = $168,000.

 

(b) Net Income Change. “Net Revenue Change” shall mean 5% of the change in Net
Income before income taxes (plus intangible asset amortization) of Premier
Packaging Corporation, Plastic Printing Professionals, and DSS Digital as if the
3 entities were standalone entities, year over year, (in accordance with
generally accepted accounting principles, or GAAP) for the two 6-month ending
periods of 12/31/2019 and 6/30/2020. The net income change calculation shall not
include any net income change resulting from any new line of business,
acquisition or merger of a new business, or the IP Monetization line of
business.

 

For the sake of clarity in the bonus calculation and for example only,

 

If the net revenues of the 3 lines of business totaled, as of:

 

Period 1: July 1, 2018 through December 31, 2018 = $1,000,000

 

Period 2: January 1, 2019 through June 30, 2019 = $1,600,000

 

Period 3: July 1, 2019 through December 31, 2019 = $1,200,000

 

Period 4: January 1, 2020 through June 30, 2020 = $2,000,000

 

Calculation:

 

● (Period 3 minus Period 1) x .05, or ($1,200,000 - $1,000,000) x.05 = $10,000.

 

● (Period 4 minus Period 2) x .05, or ($2,000,000 - $1,600,000) x.05 = $20,000.

 

Therefore, total bonus associated with Gross Revenue Growth = $30,000.

 



2

 

 

By adding the two components of the bonus calculation will comprise the total
bonus calculation.

 

In this example, the total bonus calculation is $198,000 [$168,000+$30,000] with
maximum payable to be capped at 100% annual salary of $200,000; Therefore
$198,000.

 

3.5 Benefits. Executive shall be entitled to participate in all benefit programs
and allowances that the Company establishes and makes available to its executive
employees, including eligibility for all company benefit plans, including but
not limited to, health care coverage and 40(k) plan, profit sharing, car
allowance, cell phone and data usage payment or reimbursement, home and office
internet and computer support equipment. The Executive understands that, except
when prohibited by applicable law, the Company’s benefit plans and fringe
benefits may be amended by the Company from time to time in its sole discretion.

 

The Executive shall be entitled to four (4) weeks of paid vacation time per year
during the terms of this Agreement commencing immediately with the execution of
this Agreement. All other terms of the Executive’s vacation shall be subject to
the Company’s vacation policy, as it exists or is subsequently modified.

 

3.6 Expenses. The Company shall reimburse Executive for reasonable travel,
entertainment, mileage, and other business expenses incurred by Executive in the
performance of his duties hereunder in accordance with the Company's general
policies, as amended from time to time. If a business expense reimbursement is
not exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), any reimbursement in one calendar year shall not affect the amount
that may be reimbursed in any other calendar year, and a reimbursement (or right
thereto) may not be exchanged or liquidated for another benefit or payment. Any
business expense reimbursements subject to Section 409A of the Code shall be
made no later than the end of the calendar year following the calendar year in
which such business expense is incurred by Executive.

 

3.7 Equity Grants. The Company shall issue a one-time stock grant of 74,770
shares of the Company’s common stock to Executive with a non-trading restriction
of 2 years (the “Stock Grant”), from the Company’s existing Employee, Director
and Consultant Equity Incentive Plan (the “Plan”), to be issued upon the earlier
of September 1, 2019 or the execution of this Agreement.

 

4. Termination of Agreement. Upon the expiration of the original terms of this
Agreement or any renewal term of this Employment Agreement, the Executive’s
employment shall be automatically renewed for a one (1) year period unless, at
least sixty (60) days prior to the scheduled termination date, either party
gives the other party written notice of its intent not to continue the
employment relationship. During any renewal term of employment, the terms,
conditions, and provisions set forth in this Agreement shall remain in effect
unless modified in accordance with section 9, except the dates of bonuses shall
be modified to reflect the extension period.

 



3

 

 

5. Termination of Executive’s Employment.

 

 

  a) By the Company. The Company may terminate the Executive’s employment at any
time, with or without “Cause,” upon written notice by the Company to the
Executive, and the Executive’s employment will terminate on the day specified in
such notice. For the purposes of this Agreement, “Cause” means: (i) the
Executive’s conviction of (or Executive pleads nolo contendere to) a felony or
misdemeanor involving dishonesty, fraud, breach of trust, moral turpitude, or a
crime leading to incarceration of more than sixty (60) days; (ii) the
Executive’s material breach of this Agreement; (iii) Executive’s continued
failure in any material respects with the performance of his/her employment
duties for more than 10 business days (other than due to illness, disability,
and vacation) after having received written notice specifying the nature of the
failure; (iv) commission by the Executive of any act of fraud, dishonesty, or
embezzlement against the Company, any of its subsidiaries, or any of its
customers; (v) the Executive reporting to work while impaired under the
influence of alcohol or drugs, or the Executive’s use or distribution of illegal
narcotics; (vi) the Executive’s commission of any illegal act of violence
against an employee, customer, or vendor of the Company; (vii) willful disregard
of any reasonable instruction of the Board of Directors relating to a material
matter of the Company; and (viii) Executive’s violation of any material law,
statue, or regulation relating to the Company’s business.         b) By the
Executive. The Executive may terminate his/her employment with the Company at
any time with or without “Good Reason” upon written notice by the Executive to
the Company, and the Executive’s employment will terminate on the date specified
in the notice. “Good Reason” means: (i) a material reduction in the Executive’s
compensation or benefits; (ii) a material breach by the Company of this
Agreement; or (iii) a material reduction or material change in the Executive’s
original duties, responsibilities or authority.         c) Death. Executive’s
employment with the Company shall be terminated immediately upon death of the
Executive.         d) Disability of Executive. This Agreement may be terminated
immediately upon the disability of the Executive. For purposes of this
Agreement, “Disability” shall mean if Executive has a mental or physical
condition that prevents Executive from carrying out the essential duties of
his/her employment position for a period greater than 3 months, notwithstanding
Company’s reasonable accommodations (to the extent required by law.)         e)
Mutual Agreement of Parties. Upon the mutual agreement of the parties, this
Agreement will terminate.      



4

 

 

  f) Effects of Termination. In the event that Executive’s employment is
terminated by the Company without “Cause” or by similar premise, or by the
Executive for “Good Reason”, then the Executive shall be entitled to payment
for: (i) unpaid base salary, prorated to the date of termination or resignation;
(ii) accrued and unused vacation pay, (iii) any benefits accruing to Executive
under the terms and conditions of any then-existing employee benefit plan; (iv)
four (4) months of prorated annual base salary; (v) four (4) months of paid
health insurance benefits, (vi) reimbursement of expenses incurred prior to
termination in accordance with Section 3.6.; and (vii) benefits as required by
the Consolidated Omnibus Budget Reconciliation Act of 1985 or any other
applicable federal or state statute.         g) Termination “For Cause” or due
to the Executive’s resignation “Without Good Reason”. In the event of the
Executive’s employment is terminated: (i) by the Company for “Cause”, or (ii) if
the Executive resigns without “Good Reason”, then the Executive shall be
entitled to payment for: (i) unpaid base salary, prorated to the date of
termination or resignation; (ii) accrued and unused vacation pay, (iii) any
benefits accruing to Executive under the terms and conditions of any
then-existing employee benefit plan; (iv) reimbursement of expenses incurred
prior to termination in accordance with Section 3.6.; and (vii) benefits as
required by the Consolidated Omnibus Budget Reconciliation Act of 1985 or any
other applicable federal or state statute.         h) Termination “Without
Cause” or due to the Executive’s Death, Disability, or resignation for Good
Reason”. In the event that Company terminates Executive’s employment prior to
expiration of the Term without “Cause”, or due to the Executive’s Death,
Disability, or resignation for “Good Reason”, then Executive shall be entitled
to any earned and unvested portion of his equity grant pursuant to Section 3.7,
and to any remaining compensation he would have been entitled to receive had he
remained until expiration of the Term of this Agreement.

 

 

6. Nondisclosure and Proprietary Information.

 

6.1 Proprietary Information.

  (a) Executive agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include inventions, products, processes,
methods, techniques, formulas, designs, drawings, slogans, tests, logos, ideas,
practices, projects, developments, plans, research data, financial data,
personnel data, computer programs, and customer and supplier data, or other
materials or information relating to the Company’s business and activities and
the manner in which the Company does business. Executive will not disclose any
Proprietary Information to others outside the Company except in the performance
of his duties or use the same for any unauthorized purposes without written
approval by an officer of the Company, either during or after his employment,
unless and until such Proprietary Information has become public knowledge or
generally known within the industry without fault by Executive, or unless
otherwise required by law.         (b) Executive agrees that all files, letters,
memoranda, reports, records, data, sketches, drawings, laboratory notebooks,
program listings, or other written, photographic, electronic or other material
containing Proprietary Information, whether created by Executive or others,
which shall come into his custody or possession, shall be and are the exclusive
property of the Company to be used by Executive only in the performance of his
duties for the Company.         (c) Executive agrees that his obligation not to
disclose or use information, know-how and records of the types set forth in
paragraphs (a) and (b) above, also extends to such types of information,
know-how, records and tangible property of subsidiaries and joint ventures of
the Company, customers of the Company or suppliers to the Company or other third
parties who may have disclosed or entrusted the same to the Company or to
Executive in the course of the Company’s business.

 



5

 



        (d) Nothing in this Agreement prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
enforcement entity, or from making other disclosures that are protected under
applicable whistleblower provisions of federal law and regulation.

 

6.2 Noncompetition and Non-solicitation

  a) During Executive’s employment and for a period of four months (4) months
after the termination of Executive’s employment with the Company, Executive will
not directly or indirectly, absent the Company’s prior written approval, render
services of a business, professional or commercial nature to any other person or
entity that competes with the Company in the same geographical area where the
Company does business at the time this covenant is in effect (or where the
Company has made, as of the effective date of termination, active plans to do
business), whether such services are for compensation or otherwise, whether
alone or in conjunction with others, as an employee, as a partner, or as a
shareholder (other than as the holder of not more than 1% of the combined voting
power of the outstanding stock of a public company), officer or director of any
corporation or other business entity, or as a trustee, fiduciary or in any other
similar representative capacity. The restrictions set forth in this Section 6.2
shall be applicable only as to the following lines of business: printing,
packaging, plastic printing, anti-counterfeiting and blockchain technology, and
brand protection.         (b) During Executive’s employment and for a period of
twelve (12) months after the termination of Executive’s employment with the
Company, Executive will not, directly or indirectly, recruit, solicit or induce,
or attempt to recruit, solicit or induce any employee or employees of the
Company to terminate their employment with, or otherwise cease their
relationship with, the Company.         (c) During Executive’s employment and
for a period of four (4) months after the termination of Executive’s employment
with the Company, Executive will not, directly or indirectly, solicit, divert or
take away, or attempt to solicit, divert or take away, the business or patronage
of any of the Serviced Clients of the Company or the Marketed Prospective
Clients of the Company, as defined in Section 6.2(d).         (d) As used above,
a “Serviced Client” shall be considered any client, customers or accounts of the
Company with whom Executive had business dealings or contacts on behalf of the
Company in the course of Employee’s employment with the Company or about which
Executive had access to Proprietary Information. As used above, the “Marketed
Prospective Clients” shall be considered any prospective clients, customers or
accounts of the Company with whom Executive had business dealings or contacts on
behalf of the Company in the course of Executive’s employment with the Company
or about which Executive had access to Proprietary Information.

 



6

 

 

6.3 Invalidity. If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

6.4 Reasonableness of Restrictions. The restrictions contained in this Section 6
are necessary for the protection of the business, trade secrets, proprietary and
confidential information, and goodwill of the Company, especially in light of
the unique services rendered on behalf of the Company by Executive in his
position as Chief Operating Officer. These restrictions are entered in to in
conjunction with the Company’s offer to Executive of continued employment and
eligibility for the Performance Bonuses described herein. Executive has had the
opportunity to consult with counsel regarding these restrictions, which are
considered by Executive to be reasonable for such purpose and substantial new
consideration. Executive agrees that any breach of this Section 6 will cause the
Company substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.

 

6.5 Other Agreements. Executive represents that his performance of all the terms
of this Agreement as an employee of the Company does not and will not breach any
(i) agreement to keep in confidence proprietary information, knowledge or data
acquired by him in confidence or in trust prior to his employment with the
Company or (ii) agreement to refrain from competing, directly or indirectly,
with the business of any previous employer or any other party. Executive
represents that all information Executive provided to the Company regarding
Executive’s education, work background, experience and lack of post-employment
restrictions are all true and accurate and the Company is entitled to rely on
such representations.

 

6.6 Other Business Exception. The Company acknowledges that the Executive is
also involved in the management of personal and family investments. It is
expressly understood by the Company that that the Executive is allowed to
continue to be involved in these activities, the restrictions set forth in
Section 6.2 above shall not apply with respect to any services Executive
provides regarding any business identified in this section.

 

7. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon (a) the date of receipt, if sent by
personal delivery (including delivery by reputable overnight courier), or (b)
the date of receipt or refusal, if deposited in the United States Post Office,
by registered or certified mail, postage prepaid and return receipt requested,
or (c) the date of receipt if sent by e-mail PDF or facsimile transmission to
the e-mail address or facsimile number of record of Executive or the Company, or
at such other place as may from time to time be designated by either party in
writing.

 



7

 

 

8. Entire Agreement. This Agreement, and those documents referenced herein,
constitute the entire agreement between the parties and supersede all prior
agreements and understandings, including prior employment agreements, whether
written or oral relating to the subject matter of this Agreement. Signatures
affixed to this Agreement may be delivered in e-mail PDF form and any such
signatures shall be deemed original signatures for purposes of the validity and
enforceability of this Agreement.

 

9. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

 

10. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of New York, applied without giving
effect to any conflicts-of-law principles. Any action or proceeding relating to
this Agreement or Executive’s employment shall be venued exclusively in the
state or federal courts located in Western New York.

 

11. Assumption by Successors. Any successor of the Company shall succeed to all
of the Company’s duties, obligations, rights and benefits hereunder. The
obligations of Executive are personal and shall not be assigned by him.

 

12. No Waiver. No delay or omission by a party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

13. Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

14. Survival. Upon the termination of the Term and any termination of this
Agreement, the obligations of the parties under Sections 5 and 6 shall survive
and continue in effect in accordance with their terms.

 

8

 

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement
effective on the date and year first above written.

 



     [ex10-2_002.jpg]      

 

DOCUMENT SECURITY SYSTEMS, INC.

 

[ex10-2_001.jpg] 

 



By: Frank D. Heuszel   Title: Chief Executive Officer   Date: September 5, 2019
 





 

9

 



 

 

 

